     Case 5:19-cv-00813-AB-AGR Document 73 Filed 11/10/20 Page 1 of 2 Page ID #:663



1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                               CENTRAL DISTRICT OF CALIFORNIA
9
10    GEECHIE DEVAIN TEMPLETON,               )     NO. EDCV 19-813-AB (AGR)
                                              )
11                         Plaintiff,         )
                                              )     ORDER ACCEPTING FINDINGS AND
12        v.                                  )     RECOMMENDATIONS OF UNITED
                                              )     STATES MAGISTRATE JUDGE
13    JOSE ESQUETINI, et al.,                 )
                                              )
14                         Defendant.         )
                                              )
15
16             Pursuant to 28 U.S.C. § 636, the Court has reviewed the complaint, records on
17    file, the Report and Recommendation of the United States Magistrate Judge
18    (“Report”) and the Objections. Further, the Court has engaged in a de novo review of
19    those portions of the Report to which Defendants have objected. The Court accepts
20    the findings and recommendation in the Report.
21             IT IS ORDERED that Defendants’ motion for summary judgment for failure to
22    exhaust administrative remedies is DENIED.
23             IT IS FURTHER ORDERED that Defendants’ motion to dismiss for failure to
24    state a claim is GRANTED IN PART AND DENIED IN PART as follows:
25             (a) Defendants’ motion to dismiss is denied with respect to Defendants
26    Alamilla, Blier, Esquetini, Rivera, Leen, and Reams;
27             (b) Defendants’ motion to dismiss is granted with leave to amend as to
28    Defendants Mariscal, Park, Fast, Johnston, and Delay; and
     Case 5:19-cv-00813-AB-AGR Document 73 Filed 11/10/20 Page 2 of 2 Page ID #:664



1             (c) Plaintiff is granted leave to file a First Amended Complaint within 30 days
2     after entry of this order.
3             If Plaintiff chooses to file a First Amended Complaint, it must be filed within 30
4     days after entry of this Order, it must bear the docket number assigned to this case,
5     be labeled “First Amended Complaint,” and be complete in and of itself without
6     reference to the original complaint, attachment, pleading or other documents.
7             The Clerk is DIRECTED to provide Plaintiff with a blank civil rights complaint
8     form.
9             If Plaintiff decides not to file a First Amended Complaint, this action will
10    proceed on his Eighth Amendment claims against Defendants Alamilla, Blier,
11    Esquetini, Rivera, Leen and Reams.
12
13
14    DATED: November 10, 2020
                                                             ANDRE BIROTTE JR
15                                                      United States District Judge
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                    2
